DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 14-20 are objected to because of the following informalities:  in the preamble “a surgical system” should read “the surgical system”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a guide advancing device” and “an entry guide support device” in claims 1 and 11; “a manipulation input device” in claims 3 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10, 15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7 and 17, the term “relative” in claims 7 and 17 is a relative term which renders the claim indefinite. The term “relative” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, "a relative positional relationship...is maintained" is rendered indefinite.
Regarding claims 8 and 18, the limitation “an endoscope manipulation unit” is unclear. It is unclear if this feature refers to the “manipulation tool” previously recited or is a separate limitation.
Regarding claims 8 and 18, the limitation “generates a right and left movement command…moving the manipulation tool to left and right” is unclear. It is unclear if the manipulation tool “to left and right” is occurring respectively to “generates a right and left movement command”. 
Regarding claims 9 and 19, the limitation “a single manipulation tool…guide manipulation mode” is unclear. It is unclear if there is one single manipulator tool for both switches or one tool for each switch.
Regarding claims 10 and 20, the limitation “two instrument manipulators…identical to the instrument manipulator” is unclear. It is unclear if the two instrument manipulators include the instrument manipulator previously recited. 
Regarding claims 10 and 20, the limitation “relative postures of the two master manipulators are maintained” is unclear with respect to the context of the claim. It is unclear how the relative postures of the two master manipulator can be maintained, when it is the position and posture of the surgical instrument that is being manipulated.
Regarding claim 15, the limitation “a display device” lacks antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-7, 11-13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Waterbury (US 2019/0231450), in view of Scholan (US 2017/0143435).
Regarding claim 1, Waterbury discloses a surgical system (see figures 1-2) comprising: a surgical assist robot (see 100, figure 1) having a robot main body (see 100, figure 1) and a slave controller (master-slave controllers [0054]); and a console (40, figure 2) that is communicably connected to the slave controller and configured to acquire input from a surgeon and transmit a command corresponding to the input to the slave controller ([0065]) wherein the robot main body has: an entry guide (see figure 7 and 9) including an inner cylinder (360, figure 9) extending in an insertion axial direction, an outer cylinder (310, figure 9) in which the inner cylinder is inserted in the insertion axial direction; an entry guide support device (this element is interpreted under 35 USC 112f as a support frame | see 124 and 126, figure 3) configured to support the entry guide; and at least one manipulator (200, figure 3) that has an end effector (230, figure 3) provided at a distal end and is inserted into the inner cylinder (see figure 3). Waterbury is silent regarding a guide advancing device configured to displace the 
Scholan teaches a port carrier or locator (40, see figures 3) with a motor (38, figures 3), a spool (42, figures 3), and an extensible member (34, figures 3). The motor drives the extensible member to control the distance between the port and the distal end of the robot arm (18, figures 3). The motor is controlled by a motor controller ([0089]). The motor is equipped with a position encoder that provides the control unit/motor controller with information indicating the current length of the extensible member ([0111]).
It would have been obvious to one or ordinary skill in the art before the time of filing to modify the entry guide of Waterbury to have a motor, spool, encoder, and an extensible member as the guide advancing device and modify the slave controller with a motor controller. Additionally, it would have been obvious to modify the console of Waterbury to receive input and control movement of the entry guide (see 54, figure 8 of Scholan). Doing so would allow the port to be kept in place without relying on it being attached to the incision and without it transmitting any significant force to the incision ([0089]). The modified system would have a guide advancing device (this element is interpreted under 35 USC 112f as a linear motion device, such as a motorized or hydraulic linear slider, a motorized rack and pinion, or a motorized or hydraulic cylinder 
Regarding claim 2, Scholan further teaches the slave controller causes the robot main body to perform the entry guide advancing operation when an advancing amount in the insertion axial direction from an exit of the entry guide of the end effector exceeds a predetermined threshold (see 70, figure 11; Scholan | the examiner interpreted the new position of the distal end of the arm “N” to be greater than the predetermined threshold or movement of the distal end of the arm).  
Regarding claim 3, Waterbury and Scholan further disclose the console has a manipulation input device (left/right master manipulators and manipulation pedal and further include publicly known manipulation tools, such as a lever, a button, a touch panel, a joystick, and a motion capture [0041] | see 41-42 and 44, figure 2; Waterbury) that receives input of a manipulation to the surgical assist robot from the surgeon, and a 
Regarding claim 6, Waterbury further discloses the entry guide forms at least one guide bore (see 304, figure 9; Waterbury) into which the manipulator is inserted, and includes an extraction portion (324, figure 9; Waterbury) which can be extracted in the insertion axial direction from another portion of the entry guide (“can be…” functional language).  
Regarding claim 7, Waterbury and Scholan further disclose the manipulator includes an instrument manipulator having a surgical instrument (surgical instrument 200, figure 3; Waterbury) provided at a distal end (end effector 230, figure 3) and an endoscope manipulator ([0061]) having an endoscopic camera (stereo endoscope [0061]) provided at a distal end, a plurality of control modes (foot pedals…user may control movement and/or actuation of devices associated with the foot pedals [0064]) are specified, the control modes including an instrument manipulation mode for changing a position and a posture of the surgical instrument based on a command from the console (120, 130, 140, and 150 [0064]), an endoscope manipulation mode for 
Regarding claim 11, Waterbury discloses a method for controlling a surgical system (see figures 1-2) including a surgical assist robot (see 100, figure 1) including a robot main body (see 100, figure 1) and a console (40, figure 2) that receives input by a surgeon (see figure 2), the robot main body having: an entry guide(see figure 7 and 9) including an inner cylinder (360, figure 9) extending in an insertion axial direction, an outer cylinder (310, figure 9) in which the inner cylinder is inserted in the insertion axial direction, an entry guide support device (this element is interpreted under 35 USC 112f as a support frame | see 124 and 126, figure 3) configured to support the entry guide; and at least one manipulator (200, figure 3) that has an end effector (230, figure 3) provided at a distal end and is inserted into the inner cylinder (see figure 3). Waterbury is silent regarding a guide advancing device configured to displace the inner cylinder in the insertion axial direction with respect to the outer cylinder; the method comprising the steps of: receiving input of a body cavity insertion manipulation via the console; 
Scholan teaches a port carrier or locator (40, see figures 3) with a motor (38, figures 3), a spool (42, figures 3), and an extensible member (34, figures 3). The motor drives the extensible member to control the distance between the port and the distal end of the robot arm (18, figures 3). The motor is controlled by a motor controller ([0089]). The motor is equipped with a position encoder that provides the control unit/motor controller with information indicating the current length of the extensible member ([0111]).
It would have been obvious to one or ordinary skill in the art before the time of filing to modify the entry guide of Waterbury to have a motor, spool, encoder, and an extensible member as the guide advancing device and modify the slave controller with a motor controller. Additionally, it would have been obvious to modify the console of Waterbury to receive input and control movement of the entry guide (see 54, figure 8 of Scholan). Doing so would allow the port to be kept in place without relying on it being attached to the incision and without it transmitting any significant force to the incision ([0089]). The modified method would comprise a guide advancing device (this element is interpreted under 35 USC 112f as a linear motion device, such as a motorized or hydraulic linear slider, a motorized rack and pinion, or a motorized or hydraulic cylinder 
Regarding claim 12, Scholan further teaches in the step of operating the entry guide, the entry guide advancing operation is performed when an advancing amount of the end effector in the insertion axial direction from an exit of the entry guide exceeds a predetermined threshold (see 70, figure 11; Scholan | the examiner interpreted the new position of the distal end of the arm “N” to be greater than the predetermined threshold or movement of the distal end of the arm).  
Regarding claim 13, Waterbury and Scholan further disclose the console has a manipulation input device (left/right master manipulators and manipulation pedal and further include publicly known manipulation tools, such as a lever, a button, a touch panel, a joystick, and a motion capture [0041] | see 41-42 and 44, figure 2; Waterbury) for receiving input of a manipulation from a surgeon to the surgical assist robot, the method further comprising a step of receiving input of a guide movement manipulation via the manipulation input device ([0065]), wherein in the step of operating the entry guide, the entry guide advancing operation is performed when an advancing amount in the insertion axial direction from an exit of the entry guide of the end effector exceeds a predetermined threshold when the input of the guide movement manipulation is received (see 70, figure 11; Scholan | the examiner interpreted the new position of the distal end of the arm “N” to be greater than the predetermined threshold or movement of the distal end of the arm).  
Regarding claim 16, Waterbury further discloses the entry guide forms at least one guide bore (see 304, figure 9; Waterbury) into which the manipulator is inserted, and includes an extraction portion (324, figure 9; Waterbury) which can be extracted in the insertion axial direction from another portion of the entry guide (“can be…” functional language).  
Regarding claim 17, Waterbury and Scholan further disclose the manipulator includes an instrument manipulator having a surgical instrument (surgical instrument 200, figure 3; Waterbury) provided at a distal end and an endoscope manipulator ([0061]) having an endoscopic camera (stereo endoscope [0061]) provided at a distal end, operation of the robot main body has a plurality of control modes (foot .  

Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Waterbury (US 2019/0231450) and Scholan (US 2017/0143435) as applied to claim 3 (for claims 4-5) and claim 11 (for claims 14-15) above, and further in view of Yamamoto (US 2005/0234293).
Regarding claim 4, Waterbury further discloses the manipulator includes an endoscope manipulator having an endoscopic camera provided at a distal end ([0011]; Waterbury), the console includes a display device (45, figure 2) that displays an endoscopic image ([0139]). Waterbury and Scholan are silent regarding the slave controller transmits information related to the movable range to the master controller, 
Yamamoto teaches an endoscope held by an endoscope holder (210, figure 4) of a holding device (abstract). The holding device (200, figure 4) has a stage (202, figure 4) and a guide rail (204, figure 4). An auxiliary member holder (230, figure 4) is also slidably supported along the guide rail and holds an insertion auxiliary member (70, figure 4). Both the endoscope holder and auxiliary member holder slide along the guide rail without dropping off ([0086]). A total insertion length display portion (120, figure 7) displays the total insertion length (l2, figure 7) with respect to the entire length (l1, figure 7).
It would have been obvious to modify the system of Waterbury and Scholan to have a display portion that displays the total insertion length and entire length (l1 and l2, figure 7 of Yamamoto). Doing so would provide information indicating the remaining distance for insertion ([0101]; Yamamoto). The modified system would have the slave controller transmits information (position encoder…indicate the current length of the extensible member 35 [0111]; Scholan) related to the movable range to the master controller (see l1 and l2, figure 7 of Yamamoto; shows length/range left for movement), and the master controller causes the display device to display information related to the movable range together with the endoscopic image (see 120, figure 7; Yamamoto).  
Regarding claim 5, Scholan and Yamamoto further teaches the slave controller transmits the guide advancement permission information (position encoder [011]; Sholan) to the master controller when an advancing amount in the insertion axial direction of the end effector from the entry guide exceeds a predetermined threshold 
Regarding claim 14, Waterbury further discloses the manipulator includes an endoscope manipulator ([0011]; Waterbury) having an endoscopic camera  ([0011]) provided at a distal end. Waterbury and Scholan are silent regarding the console includes a display device configured to display information on the movable range together with an endoscopic image.  
Yamamoto teaches an endoscope held by an endoscope holder (210, figure 4) of a holding device (abstract). The holding device (200, figure 4) has a stage (202, figure 4) and a guide rail (204, figure 4). An auxiliary member holder (230, figure 4) is also slidably supported along the guide rail and holds an insertion auxiliary member (70, figure 4). Both the endoscope holder and auxiliary member holder slide along the guide rail without dropping off ([0086]). A total insertion length display portion (120, figure 7) displays the total insertion length (l2, figure 7) with respect to the entire length (l1, figure 7).
It would have been obvious to modify the method of Waterbury and Scholan to have a display portion that displays the total insertion length and entire length (l1 and l2, figure 7 of Yamamoto). Doing so would provide information indicating the remaining distance for insertion ([0101]; Yamamoto). The modified method would comprise the console includes a display device (120, figure 7; Yamamoto) configured to display 
Regarding claim 15, Waterbury and Yamamoto further discloses the console has a display device (45, figure 2; Waterbury | and 120, figure 7; Yamamoto) and a manipulation input device (left/right master manipulators and manipulation pedal and further include publicly known manipulation tools, such as a lever, a button, a touch panel, a joystick, and a motion capture [0041] | see 41-42 and 44, figure 2; Waterbury) that receives input of a manipulation from a surgeon to the surgical assist robot, the method further including a step of outputting information for permitting the entry guide advancing operation to at least one of the display device and the manipulation input device when an advancing amount in the insertion axial direction of the end effector from the entry guide exceeds a predetermined threshold (see l1 and l2, figure 7; Yamamoto).  

Claims 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Waterbury (US 2019/0231450) and Scholan (US 2017/0143435) as applied to claim 7 (for claims 8-10) and claim 17 (for claims 18-20) above, and further in view of Auld (US 2017/0086931). 
Regarding claim 8, Waterbury and Scholan further disclose the console has a manipulation tool (foot pedals…user may control movement and/or actuation of devices associated with the foot pedals [0064]; 41 and 42, figure 2; Waterbury) that functions as a guide manipulation unit configured to receive input of a manipulation for the entry guide (54, figure 8; Scholan) and an endoscope manipulation unit (41 and 42, figure 2; manipulation for the endoscopic camera ([0061]). Waterbury and Scholan are silent regarding in the guide manipulation mode, the console generates an advancing movement command for the inner cylinder in response to operation of the surgeon pulling the manipulation tool toward the surgeon, generates a retracting movement command for the inner cylinder in response to operation of the surgeon pushing the manipulation tool forward, generates a right and left movement command for the inner cylinder in response to operation of the surgeon moving the manipulation tool to left and right, generates a rotation movement command for the inner cylinder in response to operation of the surgeon rotating the manipulation tool, and transmits a generated command to the slave controller, and in the endoscope manipulation mode, the console generates an advancing movement command for the endoscopic camera in response to operation of the surgeon pulling the manipulation tool toward the surgeon, generates a retracting movement command for the endoscopic camera in response to operation of the surgeon pushing the manipulation tool forward, generates a right and left movement command for the endoscopic camera in response to operation of the surgeon moving the manipulation tool to left and right, generates a rotation movement command for the endoscopic camera in response to operation of the surgeon rotating the manipulation tool, and transmits a generated command to the slave controller.  
Auld teaches a robotic laparoscopic surgical device where movement of a handle 536, figure 12) causes a mirrored movement of the end effector (538, figure 12) due to the pivoting of the instrument at the surgical access point A ([0066]).

Regarding claim 9, Waterbury further discloses the console has a single manipulation tool (44, figure 2; Waterbury) that receives input of a manipulation to switch the control mode to the endoscope manipulation mode (foot pedals…user may control movement and/or actuation of devices associated with the foot pedals [0064]) and a manipulation to switch the control mode to the guide manipulation mode (foot pedals…user may control movement and/or actuation of devices associated with the foot pedals [0064]).  
Regarding claim 10, Waterbury further discloses the robot main body includes two instrument manipulators (see 120, 130, 140, and 150, figure 1; Waterbury) each of which is identical to the instrument manipulator, and the console has two master manipulators (41 and 42, figure 2) that receive input of a manipulation for a position and a posture of the surgical instrument in a manner corresponding to the two instrument manipulators ([0064]), and restricts, in the guide manipulation mode, operation of the two master manipulators such that relative postures of the two master manipulators are maintained (112b rejection above | actively flexible [0050]).  
Regarding claim 18, Waterbury and Scholan further disclose the console has a manipulation tool (foot pedals…user may control movement and/or actuation of devices associated with the foot pedals [0064]; 41 and 42, figure 2; Waterbury) that functions as a guide manipulation unit configured to receive input of a movement manipulation for the entry guide (54, figure 8; Scholan) and an endoscope manipulation unit (41 and 42, figure 2; Waterbury) configured to receive input of a movement manipulation for the endoscopic camera ([0061]; Waterbury). Waterbury and Scholan are silent regarding in the guide manipulation mode, the console generates an advancing movement command for the inner cylinder in response to operation of the surgeon pulling the manipulation tool toward the surgeon, generates a retracting movement command for the inner cylinder in response to operation of the surgeon pushing the manipulation tool forward, generates a right and left movement command for the inner cylinder in response to operation of the surgeon moving the manipulation tool to left and right, and generates a rotation movement command for the inner cylinder in response to operation of the surgeon rotating the manipulation tool, and in the endoscope manipulation mode, the console generates an advancing movement command for the endoscopic camera in response to operation of the surgeon pulling the manipulation tool toward the surgeon, generates a retracting movement command for the endoscopic camera in response to operation of the surgeon pushing the manipulation tool forward, generates a right and left movement command for the endoscopic camera in response to operation of the surgeon moving the manipulation tool to left and right, and generates a rotation movement command for the endoscopic camera in response to operation of the surgeon rotating the manipulation tool.  

It would have been obvious to modify the method where movement of the manipulation tool would result in the mirror movement of the inner cylinder or endoscopic camera ([0066]). Doing so would be a result of the inner cylinder of endoscopic camera pivoting at the surgical access point ([0066]). Additionally, it would have been obvious to modify the system to mirror push and pull movement of the manipulation tool with retraction and extension of the inner cylinder or endoscopic camera. Doing so would provide a consistent mirrored movement of the endoscope in 6 DoF ([0066]; Auld). The modified method would comprise in the guide manipulation mode, the console generates an advancing movement command for the inner cylinder in response to operation of the surgeon pulling the manipulation tool toward the surgeon (6 DOF [0064]; Waterbury | mirror movement [0066]; Auld), generates a retracting movement command for the inner cylinder in response to operation of the surgeon pushing the manipulation tool forward (6 DOF [0064]; Waterbury | mirror movement [0066]; Auld), generates a right and left movement command for the inner cylinder in response to operation of the surgeon moving the manipulation tool to left and right (6 DOF [0064]; Waterbury | mirror movement [0066]; Auld), and generates a rotation movement command for the inner cylinder in response to operation of the surgeon rotating the manipulation tool (6 DOF [0064]; Waterbury | mirror movement [0066]; Auld), and in the endoscope manipulation mode, the console generates an advancing movement command for the endoscopic camera in response to operation of the 
Regarding claim 19, Waterbury further discloses the console has a single manipulation tool (44, figure 2; Waterbury) that receives input of a manipulation to switch the control mode to the endoscope manipulation mode (foot pedals…user may control movement and/or actuation of devices associated with the foot pedals [0064]) and input of a manipulation to switch the control mode to the guide manipulation mode (foot pedals…user may control movement and/or actuation of devices associated with the foot pedals [0064]).  
Regarding claim 20, Waterbury further discloses the robot main body includes two instrument manipulators (see 120, 130, 140, and 150, figure 1) each of which is identical to the instrument manipulator, and  the console has two master manipulators (41 and 42, figure 2) that receive input of manipulations regarding movements for a position and a posture of the surgical instrument in a manner corresponding to the two instrument manipulators ([0064]), and restricts, in the guide manipulation mode, .   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Reis (US 2008/0234631) has the entry guide features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        March 9, 2022

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795